Citation Nr: 0204710	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar strain with osteoarthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1964 to June 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a compensable disability rating for low 
back syndrome.  The veteran perfected an appeal of that 
decision, and in a July 1998 supplemental statement of the 
case the RO re-characterized the service-connected disability 
as lumbar strain with early osteoarthritis at L3-L4 and 
increased the rating from zero to 10 percent.

This case was previously before the Board in April 2000, at 
which time the Board remanded the case to the RO for 
additional development.  While the case was pending at the 
RO, and based on evidence obtained in the course of that 
development, the RO increased the rating for the low back 
disorder from 10 to 20 percent.  The veteran continued to 
assert that a higher rating is warranted, and the RO has 
returned the case to the Board for further consideration of 
his appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, made reasonable efforts to obtain the 
evidence identified by the veteran, and provided him VA 
medical examinations in order to assist him in substantiating 
his claim for VA compensation benefits.

2.  Lumbar strain with osteoarthritis is manifested by pain, 
moderate limitation of motion, limitation of forward bending 
in the standing position, loss of lateral spine motion, 
osteoarthritic changes, and narrowing or irregularity of 
joint spaces.



CONCLUSION OF LAW

The criteria for a 40 percent disability rating for lumbar 
strain with osteoarthritis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he 
reported having had back problems prior to entering service.  
He was given a limited profile in December 1966 due to a 
diagnosis of chronic musculoligamentous strain with secondary 
muscle spasm of the lumbosacral area secondary to congenital 
anomalies of L5 and S1.  He continued to receive ongoing 
treatment for back pain with muscles spasms for the remainder 
of service.  A VA examination in March 1969 disclosed a mild 
limitation of forward bending, and an X-ray study at that 
time showed a transitional L5 vertebra that was partially 
incorporated into the sacrum and slight scoliosis.  The 
intervertebral discs and articulations were otherwise normal.  
Based on this evidence, in an April 1969 rating decision the 
RO granted service connection for low back syndrome and 
assigned a non-compensable rating for the disorder.

In conjunction with his July 1993 claim for an increased 
rating the veteran presented medical records from the Robert 
F. Kennedy Medical Center showing that he was treated in the 
emergency room for low back pain in October 1988.  An X-ray 
study then revealed evidence of degenerative disc disease at 
the L3-L4 and L5-S1 disc spaces, with posterior osteophytosis 
at each of those disc space levels.

In his March 1995 notice of disagreement the veteran stated 
that he had been off work due to his back problems from 
August to December of 1994.  In his May 1995 substantive 
appeal he asserted that his left leg was longer than the 
right due to his spine being tilted, and that his legs were 
thin due to his back disorder.  He stated that he had 
difficulty standing upright, and that his back made cracking 
noises when he bent over.

Medical records from the Garrison Family Medical Group show 
that in completing a health questionnaire in May 1997 the 
only serious adult illness reported by the veteran was 
diabetes.  He denied having any pain in the calves or 
buttocks with walking, difficulty walking, leg weakness, leg 
incoordination, arthritis, or taking any anti-inflammatory 
medication.

The RO provided the veteran a VA medical examination in March 
1998, during which he complained of constant low back pain 
that radiated into both calves.  The pain increased with 
standing for more than 15 minutes, bending, lifting, 
coughing, and sneezing.  His wife massaged his back to 
alleviate his symptoms, and he occasionally used Valium and 
had a back brace.  He was then working as a security officer, 
which required standing, walking, and sitting.

On examination his posture and gait were physiologic, and he 
could heel and toe walk.  There was no evidence of deformity 
or spasm in the thoracolumbar spine, but there was tenderness 
at the L5 spinous process.  The range of motion of the lumbar 
spine was to 70 degrees of flexion and 10 degrees of 
extension, both limited due to pain.  The straight leg 
raising test was positive bilaterally at 60 degrees, and 
flexion of the knees to the chest was painful.  The sciatic 
nerve and femoral nerve stretch tests were negative.  Deep 
tendon reflexes were symmetrically depressed, and sensation 
was intact.

An X-ray study conducted in conjunction with the examination, 
as interpreted by the radiologist, showed evidence of 
degenerative disc disease at L4-L5 and L5-S1, a transitional 
lumbar vertebra, and minimal scoliosis.  The examining 
physician interpreted the X-ray study as showing a posterior 
osteophyte at L3-L4, well maintained disc spaces, and no 
other degenerative changes or congenital anomalies.  The 
examiner provided a diagnosis of chronic lumbar strain with 
early osteoarthritis at L3-L4, and stated that the low back 
disorder would preclude the veteran from prolonged standing, 
repeated bending, or very heavy lifting.

Based on the evidence shown above, in the July 1998 
supplemental statement of the case the RO increased the 
rating for the low back disorder from zero to 10 percent, and 
re-characterized the service-connected disability as lumbar 
strain with early osteoarthritis at L3-L4.

The records from the Garrison Family Medical Group indicate 
that in January 1999 the veteran complained of an increase in 
low back pain with occasional bilateral radicular pain.  He 
reported that he had been treated off and on over the 
previous several years by massage and manipulation by his 
wife, wearing a lumbosacral support brace, and using muscle 
relaxants and Advil as needed.  His complaints were then 
assessed as chronic lumbosacral strain.

The veteran presented testimony before the RO Hearing Officer 
in February 1999.  He testified that he experienced pain in 
the lower back that radiated down his buttocks and legs on a 
nearly daily basis.  He also testified that he had muscle 
spasms about every other day, and that he avoided lifting 
because it could hurt his back.  He stated that a vertebra in 
his back would "pop out," causing extreme pain, and that his 
wife massaged his back to put it back in place.  He took 
muscle relaxants and anti-inflammatory drugs, and was then 
wearing a back brace that he had had for years.  He also 
stated that the problems with his back had worsened in the 
previous six or seven years.  He testified that he had worked 
as a security officer for the previous three years, and that 
he had missed work a couple of times due to back pain.  He 
also testified that his right leg was shorter than the left

The veteran also presented hearing testimony before the 
undersigned in November 1999.  He then stated that he had 
pain, muscle spasms, and limited motion in his lower back 
that varied in frequency.  He avoided lifting heavy objects 
and had to be very careful if lifting more than 25 pounds.  
About two months previously his legs started giving way, and 
he also lost his balance.  He wore a back brace when his back 
gave out.  He stated that he always had pain in his back, 
which he had learned to live with, and pain in both legs.  
The pain in his back and legs was aggravated with prolonged 
standing.  He also experienced numbness in the legs.

The veteran underwent a VA orthopedic examination in July 
2000, which included a review of the medical records in his 
claims file.  He then complained of low back pain that 
radiated down the backs of both lower extremities to the 
feet.  He also experienced tingling in those areas, but no 
numbness.  He was limited in standing and walking to 
20 minutes and was unable to sit for more than 35 minutes.  
His symptoms were sometimes aggravated by coughing and 
sneezing.

On examination the veteran did not appear to be in acute 
distress.  He stood with his shoulders and pelvic crests 
level, with normal spinal alignment.  His legs were straight 
and his feet pointed straight ahead.  Walking was even and 
steady and from heel to toe.  The examiner found no evidence 
of a limp, and the veteran was able to walk well on the heels 
and toes.  The range of motion of the spine was forward 
flexion of 75 degrees, with 95 degrees being normal; backward 
extension to 15 degrees, with 35 degrees being normal; right 
and left bending to 20 degrees, with 40 degrees being normal; 
and right and left rotation to 20 degrees, with 35 degrees 
being normal.  The examiner found that the range of motion of 
the spine was not limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  Pressure on the vertex did not 
cause back pain, there was no scoliosis, and the veteran was 
able to fully squat and rise easily.  There was pain to 
palpation of the lumbosacral spine and over each posterior 
iliac spine.  Muscle strength was normal, and sensation was 
undisturbed.  

The veteran readily came to a sitting position on the 
examining table, and the straight leg raising test while 
seated was possible to 60 degrees bilaterally.  The veteran 
also complained of low back pain with dorsal extension of the 
foot bilaterally.  The patellar and Achilles reflexes were 1+ 
bilaterally, and the Babinski sign was absent.  Leg lengths 
and the circumferences of the thighs were equal.  The 
circumference of the right calf was 35 centimeters, and the 
circumference of the left calf was 35.5 centimeters.  There 
was no evidence of loss of sensation, tenderness, or weakness 
in the muscle groups of the lower extremities.

The examiner referenced the October 1988 and March 1998 X-ray 
studies showing degenerative disc disease at L3-S1 and the 
transitional lumbar vertebra.  He diagnosed the low back 
disorder as lumbar strain, lumbar degenerative arthritis, and 
a transitional vertebra with lumbarization of S1.  In terms 
of the relevant rating criteria, the examiner described the 
low back disorder as lumbosacral strain with limitation of 
forward bending in the standing position, loss of lateral 
motion, osteoarthritic changes, and transitional vertebra.  
He determined that the limitation of motion of the lumbar 
spine was slight to moderate in degree.  The examiner found 
that the veteran's pain was objectively manifested by limited 
motion due to pain at the limits of movement in each 
direction.  The examiner provided the opinion that the pain 
was of occasional to intermittent frequency, and slight to 
moderate in degree.  He also stated that the objective 
manifestations of pain were supported by the evident 
pathology, and that the symptoms were directly related to the 
disorder documented during service.  He further stated that 
although the low back symptoms would not cause any weakened 
movement, excess fatigability, or incoordination, the 
severity of the manifestations would affect the veteran's 
daily life, in that the veteran should be restricted from 
walking or standing for more than two hours, and should 
refrain from lifting more than 20 pounds occasionally and 
10 pounds frequently.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were revised 
following the initiation of his claim.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The changes in the regulations are effective 
November 9, 2000, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and apply to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as of 
that date.  Holliday v. Principi, 14 Vet. App. 282-83 (2001), 
mot. for recons. denied, 14 Vet. App. 327 (2001) (per 
curiam), motion for review en banc denied, 15 Vet. App. 21 
(2001) (per curiam) (en banc); VAOPGCPREC 11-00.  Because the 
veteran appealed the RO's January 1995 decision it was not 
final on November 9, 2000, and the provisions of the revised 
regulation pertain to the veteran's claim.

According to the revised statute and regulation, on receipt 
of a claim for benefits VA will notify the veteran of the 
evidence that is necessary to substantiate the claim.  VA 
will also inform the veteran which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
Federal department or agency, State or local government, 
private medical care provider, current or former employer, or 
other non-Federal governmental source.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); Duty to Assist, 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 1994, March 1998, February 
1999, June 2000, and January 2002.  The RO provided the 
veteran a statement of the case in May 1995 and supplemental 
statements of the case in July 1998, March 1999, and November 
2001.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing a higher rating, and 
the rationale for not assigning a higher rating.  The 
veteran's representative has been provided the claims file 
for review on multiple occasions, and stated that the veteran 
had no additional evidence to submit.  The RO notified the 
veteran each time his appeal was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has made reasonable efforts to obtain the private 
treatment records identified by the veteran as being relevant 
to his appeal, and provided him VA examinations in March 1998 
and July 2000.  The Board notes that the veteran reported 
having received treatment for his low back disorder from 
M.V., M.D., and the RO requested the records of that 
treatment from the physician.  The RO informed the veteran in 
June 2000 that the records had been requested from Dr. V., 
and that he should ask the doctor to submit the records as 
soon as possible.  Dr. V. did not respond to the RO's 
request, and the RO notified the veteran of that fact in the 
November 2000 supplemental statement of the case.  In the 
January 2002 notice the RO again informed the veteran that 
Dr. V. had not responded to the request to submit the 
records.  The Board finds, therefore, that VA has made 
reasonable efforts to obtain the medical records from that 
physician.

The veteran presented hearing testimony before the RO Hearing 
Officer in February 1999, and before the undersigned in 
November 1999.  The veteran has not indicated the existence 
of any other evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 for lumbosacral strain provides a 40 
percent evaluation for severe lumbosacral strain 
characterized by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation applies if the symptoms are 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  38 C.F.R. 
§ 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 4.3.


Analysis

The evidence indicates that the veteran's service-connected 
low back disorder is manifested by pain, limitation of 
motion, limitation of forward bending in the standing 
position, loss of lateral spine motion, osteoarthritic 
changes, and narrowing or irregularity of the disc spaces.  
In multiple statements and testimony the veteran stated that 
he had nearly constant pain in the low back, but the examiner 
in July 2000 found, based on the clinical findings, that the 
veteran experienced the pain occasionally or intermittently.  
The examiner determined that the limited motion of the lumbar 
spine, including limitation of forward bending in the 
standing position and loss of lateral spine motion, was 
slight to moderate in degree.  The X-ray studies beginning in 
October 1988 also demonstrate that the veteran had 
degenerative joint and disc disease in the lumbar spine, and 
the examiner in July 2000 found that all of the low back 
symptoms were due to the disorder documented during service.

In the course of the veteran's appeal, the RO assigned a 
20 percent rating for the low back disorder based on moderate 
limitation of motion, in accordance with Diagnostic Code 
5292, and evidence of muscle spasm on extreme forward 
bending, pursuant to Diagnostic Code 5295.  A disability 
rating in excess of 20 percent is applicable in accordance 
with Diagnostic Code 5292 if the limitation of motion of the 
lumbar spine is severe.  The examiner in July 2000 provided 
the opinion that the limitation of motion of the lumbar 
spine, including any limitation of motion due to pain, is no 
more than moderate.  DeLuca, 8 Vet. App. at 202.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 20 percent based on limitation of motion are not 
met.

Diagnostic Code 5295 provides a 40 percent rating if the 
lumbosacral strain has resulted in loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint spaces.  The X-ray studies demonstrate that the veteran 
has osteoarthritic changes and degenerative disc disease in 
the lumbar spine, and limited lateral motion of the spine.  
The examiner in July 2000 attributed those findings to the 
service-connected disorder.  The Board finds, therefore, that 
the criteria for a 40 percent rating for lumbar strain with 
osteoarthritis are met.

In granting an increased rating, the Board must explain why a 
higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 40 percent rating assigned 
above is the highest rating available under Diagnostic Codes 
5292 and 5295.  A higher rating could apply under Diagnostic 
Code 5285 for residuals of a vertebral fracture or Diagnostic 
Code 5289 for ankylosis of the lumbar spine, but the evidence 
does not indicate that the veteran has incurred a fracture of 
a vertebra or that the lumbar spine is ankylosed.  Diagnostic 
Code 5293 for intervertebral disc syndrome provides a 
60 percent evaluation if the symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a.  Although the X-ray studies show that the 
veteran has degenerative disc disease of the lumbar spine, 
and he complained of radiation of his back pain and tingling 
into the lower extremities, the evidence does not show that 
the disorder is manifested by symptoms compatible with 
sciatic neuropathy.  None of the medical records reflect a 
finding of sciatic neuropathy, and the examiner in July 2000 
found that the reflexes in the lower extremities were 
symmetrical and that there was no weakness or loss of 
sensation in the lower extremities.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 40 percent pursuant to Diagnostic Code 5293 have 
not been met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
Diagnostic Code 5295, which pertains to lumbosacral strain, 
is not restricted to limitation of motion and includes as the 
rating criteria characteristic pain and subjective symptoms, 
as well as the objective criteria of limited motion and 
muscle spasm.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that the applicable diagnostic code incorporates 
all of the functional limitations resulting from the service-
connected disability.  In addition, the examiner in July 2000 
determined that the low back disorder did not result in 
weakened movement, excess fatigability, or incoordination.  
Application of the provisions of 38 C.F.R. § 4.40 does not, 
therefore, result in a higher rating.

According to Diagnostic Code 5003, in the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of arthritis in two or more minor joint groups.  A 
disability rating in excess of 10 percent has been assigned 
under a diagnostic code that incorporates limitation of 
motion.  The Board finds, therefore, that the application of 
the provisions of Diagnostic Code 5003 does not result in a 
higher disability rating.  See Hicks v. Brown, 8 Vet. App. 
417 (1995).

A disability rating in excess of the minimum compensable 
rating for the joint, which is 10 percent, has been assigned 
under Diagnostic Code 5295.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
lumbar spine.  The Board has determined, therefore, that the 
grant of a disability rating in excess of 40 percent is not 
warranted.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected low back disorder has resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the low back disorder has caused marked interference 
with employment.  The veteran stated that he was off work 
from August to December 1994 due to back pain, but during the 
February 1999 hearing he stated that he had missed work only 
a couple of times in the previous three years due to his back 
problems.  He continued to maintain regular employment as a 
security guard.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See 
Colayong v. West, 12 Vet. App. 524, 536 (1999).


ORDER

A 40 percent disability rating for lumbar strain with 
osteoarthritis is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

